El Juez Asociado Se. Hernaudez,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que el artículo 131 del Código Civil que se supone infringido al exponer los motivos 1 y 5 del re-curso, no es aplicable á la menor Ana María Velez, pues ha-biendo nacido antes de la publicación del referido Código, el derecho que reclama debe regirse por la legislación anterior, según la regla Ia de las disposiciones transitorias, que contiene la disposición final del expresado Cuerpo legal, como así lo ha estimado el Tribunal sentenciador en uno de los Considerandos de la sentencia recurrida.
Considerando: que tampoco ha sido infringido el artículo 119 del Código citado, sólo aplicable en cuanto guarda con-formidad con la Ley 11 de Toro, ó sea la Ia Título 5, Libro 10 de la Novísima Recopilación, que es la que regula la filiación natural de Ana María Velez, pues la Sala senten-ciadora ha estimado probado que Santos Borrero y Candela-ria Velez, siendo ambos solteros, llevaron relaciones amoro-sas y entre otros hijos procrearon á la Ana María, sin que tal apreciación haya sido impugnada en forma, para lo cual hubiera sido necesario que también se fundara el recurso en el número 7 del artículo 1690 de la Ley de Enjuiciamiento Civil.
Considerando: que las infracciones alegadas en el tercer *448motivo del recurso, ó sean la regla 70 de la Orden General No. 118, serie de 1899, y el artículo 554 del.Código Civil debe ser de la Ley de Enjuiciamiento Civil, podrían dar lugar, en su caso, á un recurso de casación por quebranta-miento de forma, pero no al de infracción de ley, cuyas cau-sas están taxativamente marcadas en el artículo 1690 de la Ley procesal citada.
Considerando: que el recurrente no expresa en qué con-cepto han podido ser infringidos los artículos 132, 137 y 141 del repetido Código Civil, que se citan en el quinto motivo del recurso, como ha debido hacerlo ajustándose al precepto del artículo 1718 de la Ley de Enjuiciamiento Civil, y que por tanto falta base para discutir esas Supuestas infracciones de ley.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación interpuesto por la representa-ción de Doña Josefa, Don Claudio, Doña Cándida y Doña Angela Borrero, á los que condenamos en las costas; y con devolución de los autos, comuniqúese esta resolución al Tribunal de Distrito de Mayagíiez, á los fines procedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras, Sulzbacher y MacLeary.